    Case 1:18-cv-05680-LDH-SJB Document 46 Filed 07/02/19 Page 1 of 2 PageID #: 409
                                                                              Barbara H. Trapasso         Philip A. Byler
  NESENOFF &                                 Ira S. Nesenoff
                                             Andrew T. Miltenberg             Ariya M. Waxman             Senior Litigation Counsel
  MILTENBERG~.~ ~                            Stuart Bernstein
                                                                              Tara J. Davis
                                                                              Diana R. Warshow
                                                                                                          Megan S. Goddard
                                                                                                          Counsel
A ~r•roaNrvs err Lr~w                                                         Gabrielle M. Vinci          Rebecca C. Nunberg
nmllplaw.com                                                                  Kara L. Gorycki             Counsel
                                                                              Cindy A. Singh              Jeffrey S. Berkowitz
                                                                              Nicholas E. Lewis           Counsel
                                                                              Adrienne D. Levy            Marybeth Sydor
                                                                                                          Title IX Consultant


                                                                                     July 2, 2019

     VIA ECF
     The Honorable LaShann DeArcy Hall
     United States District Court for the Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

         Re: Defendant's Motion to Dismiss in Elliott v. Donegan et al,
             Civil Action No.: 18-cv-05680(LDH)(SJB)

      Dear Your Honor:

             Pursuant to Your Honor's Individual Practice Rule III.B.1, Plaintiff Stephen Elliott hereby
      respectfully requests the Court's permission to file aSur-Reply in the above-referenced matter
      because Defendant has improperly submitted new factual materials and raised wholly new
      arguments on the public figure issue.

              As Your Honor is aware, Defendant Moira Donegan's Motion to Dismiss the Second
      Amended Complaint pursuant to Rule 12(b)(6)is currently pending before this Court, and Counsel
     for Defendant filed the full set of motion papers on June 20, 2019(ECF Doc. 41), in accordance
      with the Court's Apri124, 2019 Order regarding Defendant's request for apre-motion conference
     (ECF Doc. 29) and pursuant to Your Honor's Individual Practice Rule III.B.2-3. In her initial
      Memorandum of Law supporting her motion to dismiss, Defendant asserted that Plaintiff is a
      public figure, but offered no support or argument whatever for that assertion. As Plaintiff pointed
      out in his Memorandum of Law opposing that motion, Defendant bears the burden of proofon the
      public figure issue, and her failure to make any argument or offer any proof on that issue required
      denial of her motion to dismiss as a matter of law. In her Reply papers, Defendant has belatedly
      attempted to cure that fatal deficiency by raising wholly new arguments and by submitting non-
      record factual material, including information obtained from a wide array of written works by
      Plaintiff, articles written about Plaintiff both before and after the commencement of the instant
      lawsuit, film adaptations of Plaintiff's written work and reviews of Plaintiff's books. By holding
      back these arguments and materials from her initial Memorandum of Law, and instead improperly
      introducing them in her Reply, Defendant has denied Plaintiff his procedurally guaranteed right to
      respond.

              Plaintiff's right to respond in a Sur-Reply to these new materials is especially important so
      that Plaintiff bring to the Court's attention two points. First, as detailed in Plaintiff's proposed Sur-
      Reply,where a defamation defendant brings a 12(b)(6) motion to dismiss based on failure to
                                                                 1
NEW YORK        I   363 Seventh Avenue   ~   Fifth Floor   (    New York, NY 10001   ~ T: 212.736.4500   ~ F: 212.736.2260
BOSTON          ~   101 Federal Street   ~   19`h Floor    ~    Boston, MA 02110     ~ T: 617.209.2188
     Case 1:18-cv-05680-LDH-SJB Document 46 Filed 07/02/19 Page 2 of 2 PageID #: 410
    NESENOFF&
I   MILTENBERG~~~~~
ATTORN YS AT LAW
     adequately plead actual malice(as Defendant Donegan has done here), such motion must be denied
     unless plaintiff's public figure status is "apparent on the face of the complaint" itself, and
     consideration of non-record materials submitted by defendant is wholly improper. Second, if it
     were proper for the Court to look outside the record and consider the new arguments and new
     factual materials submitted by Defendant, her motion to dismiss would still have to be rejected.

             Defendant incorrectly argues that Plaintiff's success as an author makes him a public
     figure, without alerting the Court to the fact that authors of far greater renown have been deemed
     not to be public figures. Defendant's further attempts to paint Plaintiff as alimited-purpose public
     figure fly in the face of controlling Supreme Court precedent, because Plaintiff cannot be said to
     have voluntarily injected himself into the forefront of the "particular controversy giving rise to
     the defamation." issue in this matter. In an attempt to shoehorn Plaintiffinto the status ofa limited-
     purpose public figure, Defendant improperly attempts to expand the scope of the particular
     controversy giving rise to the defamation in this case but does so without any factual support and
     in direct contradiction with Defendant's own contemporaneous statements. Plaintiff is confident
     the examination ofthe governing law, and the facts actually put forth in the pleading at issue, will
     preclude both the new factual materials and new but incorrect legal arguments presented by
     Defendant in her Reply Memorandum of Law.

            Accordingly, Plaintiff respectfully requests the opportunity to present a more complete,
     accurate exploration of the public figure issue in this matter. For the foregoing reasons, Plaintiff
     seeks permission from Your Honor, pursuant to Individual Practice Rule III.B.1, to file the
     attached, proposed Sur-Reply Memorandum ofLaw in Further Opposition to Defendant's Motion
     to Dismiss the Second Amended Complaint pursuant to Rule 12(b)(6).

                                                                 Very truly yours,
                                                                 NESENOFF & MILTENBERG,LLP


                                                             sy:/~~a ~.d,~~u, r. Mat~~~
                                                                  Andrew Miltenberg, Esq.
                                                                  Stuart Bernstein, Esq.
                                                                  Nicholas Lewis, Esq.


     CC: All Counsel(Via ECF)
